        Case 1:15-cr-00264-SHR Document 79 Filed 03/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :                    Crim. No. 1:15-CR-00264
                         :
            v.           :
                         :
KYLE EUGENE GORDON       :                    Judge Sylvia H. Rambo

                                     ORDER

      AND NOW, upon consideration of Defendant Kyle Eugene Gordon’s pro se

Motion for relief based on United States v. Davis, 139 S. Ct. 2319 (2019), (Doc. 74),

IT IS HEREBY ORDERED THAT:

   1. The Defendant’s motion is DENIED for the reasons set forth in the Court’s
      accompanying memorandum; and

   2. There is no basis for the issuance of a certificate of appealability.

SO ORDERED.


                                               /s/ Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge


Dated: March 10, 2021
